Title: To John Adams from Benjamin Rush, 21 January 1781
From: Rush, Benjamin
To: Adams, John



Philada. Jany. 21. 1781
My Dear Sir

Your favor of Sepr. 20 from Amsterdam came safe to hand. The contents of it were of so important a nature that I took the liberty of publishing them in our newspapers. They were known from the republican and liberal Spirit of the sentiments, to be yours, and were well received by the public. I am happy in finding that your once unpopular name, now gives weight to opinions and measures not only among the democratics of the Eastn., but the aristocratics of the Southern states. I wish in your letters to your correspondents in congress you would urge them to entertain a proper sense of their own dignity, and to act upon all occasions, especially in their intercourse with foreigners, and the Servants of Monarchs as the Sovereigns of our country. I wish to see America acquire a national character—and instead of receiving—to impart manners and customs to the Strangers of every description who reside among us. A Republican State should be to the monarchical governments what a good Christian should be with respect to the fashions of the world. A Spirit of too much conformity proves equally ruinous to the principles and Characters of them both.
In spite of our ignorance and blunders, we continue to support our independance. The exportation of flour has had an amazing effect upon our agriculture—trade—and money. The last paper nearly equal to gold and silver, and if no more than the ten millions voted March 18th. 1780 are emitted there is no danger of further depreciation. I wish you would bear a testimony against a second inundation of paper money among us. I have heard many things against the iron age, but I have no conception of greater political and moral evils than the paper Age has introduced in the Space of five years into our country.
The mutiny of the Pensylvania line has had no effect upon the minds of whigs or tories. It appears upon examination that most of them were entitled to their discharge above a Year ago. They are still devoted to our cause, and such of them as do not reinlist, will add to the Strength and defence of our country by entering on board privateers, or other vessels of war.
Tell the friends of America where ever you go, that in Philada. within 100 miles of the head quarters of the British army, we live as peaceably and comfortably as our bitterest enemies can possibly do in the neighborhood of St. James in Westminister.
My dear Mrs. Rush thanks you for your polite attentions to her in all your letters. She joins with me in sincere wishes for your health and happiness.

Adieu—my dear friend. Yours most sincerely & respectfully
Benjn Rush

